*252The opinion of the court was delivered by
Barrett, J.
The plaintiff’s title to the property sued for depended on the lease in question and the transactions of the parties to it under its terms and provisions. Its validity was assailed on the score of fraud as against creditors, both in fact and in law. The testimony offered to be given by Adams as a witness, was as to what was done by Charles in handling and administering that property under the lease as the agent of the plaintiff, and with the knowledge of the plaintiff.- His handling and administration were legitimate to be shown as bearing on the subject of the real character and quality of the lease, and the true ownership of the property as to creditors of Charles. That testimony should have been received.
2d. The testimony of Adams as to the hiring of money by Charles, and the giving and signing of the notes, should have been received. The facts offered to be shown were very significant, as bearing on the real relation of the plaintiff and Charles in respect to the business transactions of Charles while said pretended agency was existing and he was professing to act under it.
3d. The evidence objected to of the plaintiff’s daughter should have been excluded. The plaintiff had, as a witness and party, made known the fact of the change in the date of the lease, and was competent to give his reasons for so doing. What he had said, as stating a reason, to others and out of court, would not be evidence to show that such was the reason. The fact of the change was in the case, for such effect as might behoove. If it was important for him to forefend injurious effects to himself by showing-circumstances and occasions, it should be done by legitimate evidence. But it was not proper for him to prove the hearsay of himself to that intent.
The bill of exceptions presents the exceptions to the charge in such a fragmentary and confused way, that we find it very difficult to determine precisely the ground and point of the several exceptions. Portions of the charge, taken by themselves, seem to be erroneous. Looking further along, what is said in a more general way, and without apparent special reference to some par*253ticular portions to which exception is taken, it becomes debatable whether what is thus said should not be construed as intending to modify the more special portions of the charge. As the judgment is to be reversed on the points as to the evidence, we refrain from saying more as to the charge — hoping that when the case shall be before this court again, it will not encounter the present difficulty as to the exceptions to the charge.
Judgment reversed, and cause remanded.